DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the exhaust gas treatment unit in claims 1, 9 and 10; and the cooling unit in claims 2-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: valve switching unit in claims 1, 9 and 10 and the OLED device in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merenda (US 4,622,039).
Merenda discloses a vacuum drying (60, 16, 6:1-9) and solvent recovery device (32), comprising a vacuum drying system for drying an ink jet printing (IJP) ink by volatilizing a solvent in the IJP ink and a solvent recovery system for recovering the solvent volatilized from the IJP ink (capable of drying ink solvent); wherein the vacuum drying system comprises a vacuum chamber and a vacuum exhaust pump set connected to the vacuum chamber (26, 60, 16, 6:1-9); the solvent recovery system comprises a plurality of solvent recovery chambers (32, Merenda discloses a single the plurality of solvent recovery chambers (26) and a valve switching unit for selectively conducting the vacuum exhaust pump set, one of the plurality of solvent recovery chambers and the exhaust gas treatment unit (3:39-45); in use, the vacuum exhaust pump set provides a negative pressure environment to the vacuum chamber (60, 26, 6:1-9), so that the solvent in the IJP ink is volatilized under the negative pressure environment of the vacuum chamber and is extracted from the vacuum chamber by the vacuum exhaust pump set to dry the IJP ink (60, 26, 6:1-9, capable of drying ink solvent in the lower pressure environment); the valve switching unit connects the solvent recovery chamber with the vacuum exhaust pump set, so that gas discharged from the vacuum exhaust pump set is conducted into the solvent recovery chamber (3:39-45, fig. 1) and cooled by the solvent recovery chamber to condense and recovery the solvent (22, 2:51-57), and to discharge remaining gas to the exhaust gas treatment unit for exhaust gas treatment (4:17-22); or the valve switching unit directly connects the exhaust gas treatment unit with the vacuum exhaust pump set, so that the gas discharged from the vacuum exhaust pump set is conducted to the exhaust gas treatment unit for exhaust gas treatment (other portion of “or” addressed in this rejection).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merenda as applied to claim 1 above, and further in view of Nishikunibaru (US 2019/0076782).
Merenda discloses the claimed invention except for the IJP ink is an IJP ink used to form a functional layer of an organic light emitting diode (OLED) device.  Nishikunibaru teaches the IJP ink is an IJP ink used to form a functional layer of an organic light emitting diode (OLED) device [0004] in order to improve production efficiency and performance.  Merenda would benefit equally from improving production efficiency and performance.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Merenda with the IJP ink is an IJP ink used to form a functional layer of an organic light emitting diode (OLED) device as taught by Nishikunibaru in order to improve production efficiency and performance. 

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2 is allowable because prior art could not be found to disclose a solvent recovery chamber comprises a cooling box, a condensation tube disposed in the cooling box, a recovery container connected to the condensation tube for receiving the solvent condensed in the condensation tube, an exhaust pipe connected to a recovery container for the discharging uncondensed residual gas in the condensation tube to the exhaust gas treatment unit and a cooling unit for cooling the condensation tube in the cooling box with all of the limitations of independent claim 1.  Most prior alt solvent 
Claim 9 is allowable because prior art could not be found to disclose the vacuum exhaust pump set comprises a molecular pump disposed under the vacuum chamber, a first pre-stage pump in communication with an upper end of the vacuum chamber and a second pre-stage pump in communication with an outlet end of the molecular pump with all of the limitations of independent claim 1.  All of these elements could not be found in a single reference or multiple references with suggestive teaching, such that combining unrelated art elements would require hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762